      Case 6:18-cv-00097-DLC-JTJ Document 89 Filed 10/15/20 Page 1 of 6



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

RICHARD E. SHREVES,                                CV 18–97–H–DLC–JTJ

                     Plaintiff,

vs.                                                        ORDER

DAVID WILLIAM HARRIS, et al.,

                      Defendants.

      On August 25, 2020, United States Magistrate Judge John Johnston entered

an Order and Findings and Recommendations recommending that the Court deny

Defendants’ motion to amend their answer and Plaintiff’s motion for preliminary

injunction. (Doc. 72 at 7.) Judge Johnston granted in part and denied in part

Plaintiff’s motion to amend the scheduling order, denied Defendants’ motion for

leave to file serial summary judgment briefs or excess pages, granted Plaintiff’s

motion for subpoena, and denied Plaintiff’s motion to deem paragraphs of the

complaint admitted. (Id. at 6–7.)

      Plaintiff Richard E. Shreves timely objects to each recommendation and

ruling adverse to him. (Doc. 75.) A party is entitled to de novo review of the

findings and recommendations to which he specifically objects. 28 U.S.C.

§ 636(b)(1)(C). This Court reviews for clear error those findings to which no party

objects. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003);

                                         1
      Case 6:18-cv-00097-DLC-JTJ Document 89 Filed 10/15/20 Page 2 of 6



Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error applies to the Magistrate

Judge’s rulings. 28 U.S.C. § 636(b)(1)(A). Clear error occurs when the Court is

left with a “definite and firm conviction that a mistake has been committed.”

United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted).

      I.     Objection #1: Recommendation to Deny Preliminary Injunction

      In his motion for an injunction, Shreves seeks a court order to enjoin

Defendant Zuber from “having anything to do with Shreve’s legal work, library

materials, or any other aspect of interactions with him until this action is fully and

finally litigated.” (Doc. 69 at 5.) Judge Johnston determined that Shreves had not

met the high standard necessary for the Court to issue a preliminary injunction.

(Doc. 72 at 5 (stating “[t]he United States Constitution prohibits Defendants from

retaliating against Plaintiff. The Court need not add to the highest law in the land

and should not interfere in or police prison officials’ ongoing, challenging tasks at

Montana State Prison.”).

      Reviewing de novo, the Court agrees that Shreves’ complaints about

Defendant Zuber do not rise to the level necessary for the Court to enter an

injunction. To obtain preliminary injunctive relief, a plaintiff must establish that:

(1) they are likely to succeed on the merits; (2) they are likely to suffer irreparable

harm in the absence of preliminary relief; (3) the balance of equities tips in their




                                           2
      Case 6:18-cv-00097-DLC-JTJ Document 89 Filed 10/15/20 Page 3 of 6



favor; and (4) an injunction is in the public interest. Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 20 (2008).

      Shreves alleges that an injunction is necessary because Zuber, who is

affiliated with the prison library: (1) waited ten months to initiate disciplinary

action against him when he had done nothing wrong in speaking with a clerk of

this Court about a concern related to filing his papers; and (2) expelled him from

the prison library early on two occasions in punishment for grievances filed against

her. (Docs. 75 at 2–4; 69 at 1–2.) He asserts that an order requiring her to stay

away from this case is particularly necessary given the Court’s denial of his request

to file via U.S. mail as this puts her in continued contact with his legal filings. (Id.)

      Despite the seriousness of Shreves’ allegations that Zuber’s retaliation

against him continues to this day, the Court cannot grant a preliminary injunction

where Shreves has not alleged that Zuber’s actions had any chilling effect on his

First Amendment rights. The standard for an injunction requires the Court to

determine that absent an injunction, the moving party will suffer irreparable harm.

Id. Although Shreves indicates that Zuber’s actions have cause him anxiety (Doc.

69 at 4), he has not demonstrated that an injunction is necessary for his continued

participation in this litigation or any other exercise of his First Amendment rights.

To the contrary, Shreves has demonstrated himself to be a tenacious and tireless

litigant. Having found no imminent harm, the Court need not address the

                                           3
      Case 6:18-cv-00097-DLC-JTJ Document 89 Filed 10/15/20 Page 4 of 6



remaining factors. See Garcia v. Google, Inc., 786 F.3d 733, 746 (9th Cir. 2015)

(en banc).

      Although Shreves has not satisfied the standard for obtaining injunctive

relief, the Court will reiterate Judge Johnston’s advisement to him: the incidents

Shreves complains about are not irrelevant. “Provided he gives defense counsel

prompt notice of the incidents,” his allegations against Zuber may be used at trial

to support his retaliation claims. (See Doc. 72 at 5–6.)

      II.    Objection #2: Leave to Amend

      Judge Johnston denied Shreves’ request for leave to amend upon

determining that Shreves did not provide any explanation for why he needed

additional times to add claims or defendants. (Doc. 72 at 2.) Shreves now

explains that he has a new claim and party that relate to his retaliation and

supervisory liability theories but that he could not amend his complaint until he

exhausted his administrative remedies. (Doc. 75 at 7–9.) Unfortunately, the time

to provide this explanation was in his June 30, 2020 filing. (Doc. 53.) The close

of discovery is quickly approaching (see Doc. 48) and the Court must exercise its

discretion to deny Shreves’ request in furtherance of managing its docket. United

States v. W.R. Grace, 526 F.3d 499, 509 (9th Cir. 2008). No extension of the

deadline to amend the pleadings will be granted.




                                          4
      Case 6:18-cv-00097-DLC-JTJ Document 89 Filed 10/15/20 Page 5 of 6



      III.   Objection #3: Depositions

      Judge Johnston denied Shreve’s request for guidance in taking depositions.

(Doc. 72 at 2.) Shreves does not object to this conclusion per se, but simply

reiterates that any help the Court can provide would be appreciated. (Doc. 75 at 9.)

Unfortunately, the Court cannot aid parties in litigating their case.

      IV.    Objection #4: Motion for Defendants to Admit Paragraphs

      Judge Johnston denied Shreves’ request to deem several paragraphs of the

Complaint admitted. (Doc. 72 at 3.) He also denied Defendants request for an

extension to allow them to correct some of their answers. (Id.) Defendants do not

object and so the Court will review this decision for clear error as well. In denying

both requests, Judge Johnston concluded that the pleadings had sufficiently

identified the areas in dispute and it was time for the case to move forward. (Id.)

The Court agrees. This decision was not clear error.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 72) is ADOPTED in full.

      1. The Court DENIES Defendants’ motion to amend their answer (Doc.
         66.)

      2. The Court DENIES Plaintiff’s motion for preliminary injunction (Doc.
         68.)




                                           5
Case 6:18-cv-00097-DLC-JTJ Document 89 Filed 10/15/20 Page 6 of 6



DATED this 15th day of October, 2020.




                               6
